UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1539


In re: WILLIAM TIMOTHY KEMPH,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (2:06-cr-00159-JBF-JEB-1)


Submitted:   May 30, 2013                   Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Timothy Kemph, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Timothy Kemph petitions for a writ of mandamus

seeking an order from this court directing the district court to

vacate his 2008 conviction and sentence.                    We conclude that Kemph

is not entitled to mandamus relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                   Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17    (4th     Cir.      2003).       Further,        mandamus    relief   is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

            Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Kemph is not available by way of mandamus.

Accordingly,     although          we   grant    leave      to     proceed    in   forma

pauperis,   we     deny      the    petition     for    writ      of   mandamus.      We

dispense    with      oral     argument      because        the    facts     and   legal

contentions     are   adequately        presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2